                      Case 4:19-cv-04096-RAL Document 11 Filed 08/14/19 Page 1 of 4 PageID #: 78




    IN Thir                                                                                        rouf^T i\i/F(i'K scKirvt C^vKOiA

    1 K\              '/~V(rateC^W h 1 lur IL( Ow*AA._/
                                                                                                               •




                '1
                    V mTap 6 i\.ri iv>c, IAAclaA--'
                           —

                                                                  J          ^
      / < )K 1» i            (AC\ V (\\\r ^TrocwA iOc\
                                 tr-nn.                   J >       V                              \


          ^ -rt iQ                                                                                         Af^pTNiJioaA Tn
                                                                                                       /ACf\T5. ACTACi-M
'
r


                                                -         -




     1
               nl \ *-/<               1 T>t                  II )/[{ \CX.ILlL            rknrc"^, r. {.Vi'iAr \n^iJ.^ OO
          rViAr/®     r.rv^ 1(I                r^ri" lA r.                 Ci i i. L-                         aixci                         ~P\ ~tA.k
                             )/-X / /r^ z*'v-4i(^n r\rci t ur» A('\ lA^^\4-- rsiP^Tf 6r^ of S'OfC.
     ncffrjticr-                 r^Jr\/Ov                                nrtjCr^'^ ~                   ocd-imA hasff aldcGoid
      '

                         LOhf{y(          C   I(                                               v"K\(A,'ilr /cn/\ol rrmAA dlni^sl
          -/or~V* nri 1 Ci i?s[-r i Cf CQOrf- _-j
j




          4         r^i 1          ^ i~»(( \ 174k. (Acay\lik
                                                     n (A/i^A"4;fA. QAA-d <X. LcJ/i Cxfr^Tl
       4/^p a :\f!\ir) tA/a> f/ rP^i^o?V                               ^-\ixr\ UU.icU^felllM—
     ' M * A (r^r-r<<inr\r \ c\~Viy^.. Ty\«'n n«SYaIIa,(Tia:T^"L; r^Airl hcirl lAdil nA
      -




               1 VVVJ '1 '                                    ^ ■       'VV'.'    t ■   fj'
                                                                                          I



           i n i r(S9n."Vv^/(nl3i(®'. ((lA (V r^N^-r-,M
            ^         —      ■    <J
                                                                                                           n 1 IC'l^ uWftNP^dfTA 11 lOUfYi .
              V^
              \ I iV^f r oci
                  ^■oyVAi > /^A <( n
                                                                                        cb    ./       Cr.-^y-;MA(u bci/rl il rxlo^
                                                              LpA +a                                           crvr>/J,V> -^^Orerf-d
           I                                                                  -



                                                                                                       I                                J ,
1    ,^.
     L ^ K.     -   I1 flr
                       \^A V . Gtlrrc
                                 \ \ >
                                                  d' uvwiu'4 aK(e -A bttiAri ASt
                                       rl'rirC'ii'rA
               1 1 ) 1-In i ^ A'ftSvj d.t ^Ar    ■ Vtav( KrrfAdinlAA P \1 ym[e.-^ ' KC - ...
              n\(          nmrlr/lri-j -tl'd. SOf) Uk C(\iln:1-p/n( : i\* ~+tAf        b-                                                                              •




                      \il^        1 ■I w                                            1^                             -   •   ■. -,-   -   .   -:^-v       ,.-.   -   ^

                                                                                                                                                    '     r'Ai 'v
1                                                             j     v*. .•_^,; ■- 'v.v       -A
                                           *        -V.   •
                                                                                                       -
       Case 4:19-cv-04096-RAL Document 11 Filed 08/14/19 Page 2 of 4 PageID #: 79




   ci- Uoo-'sr—d- Q Ccv/if "THr oiUppto) "t^crnAQj^
D Ut^"! ^               Ol^^cCk .j ago—                          \lrr{Arn

     Up(y\f.- jimL
   -Of -t(te                                                              Uteem
         '^, t / r r rY\         ^

*/. l^raAiui,           MrA^7^J\


                                                                          GAAvdl g,
                  pVH-.Ci\l(U^
                                     rucuri                            Af toVc;




Tltr n/ZrccO ri          I"lU 4>/< mr.-^i                                 jj/i^ r&ji_r?ih
y/i/'s cHuri'!<. 'f/r)/mf)fAris: /n/f'j)Vrn-/;^ nJ)(i
rfhis Av                                        idiohl

       TCHARLES MASON
          Seal-                                 nttxxP. t mrc ). /i             m.aA>^
      Notary Public
      South Dakota
                                                c'{ds reserved. a)Mnn^^tAicc:
                                 Nc-fOA^            ©3. ^300            .
                     Case 4:19-cv-04096-RAL Document 11 Filed 08/14/19 Page 3 of 4 PageID #: 80




                         P--



           Mdicm,              /)fe^
'^JOQfv.            fiMc.                                                           US POSTAGE»rtneybowe5


3"'Oo*      :sD STJQi/                                                              2^7104 $000.50®
                                                                                    0000340458AUG   13 2019




                                          Ovr-f
                         U-C5.                 Drsiacf Coorf
                            </dSi -3. Pullijys                  ,
                      5'°ok m^.Sb                            j
                                 5 i'i04SfeS4S COjj             iiiiii.ii..iMjin,pi3,iie,iG^riffl8ponc^^'
    Case 4:19-cv-04096-RAL Document 11 Filed 08/14/19 Page 4 of 4 PageID #: 81




/




                                                                           /
                                                        (£3)
                                                               Cv)




                                                                                 (S)
                                                                           Q
